Citation Nr: 1235161	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD) for accrued purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  The Veteran died in December 2006.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for service connection for PTSD was pending.

2.  At the time of the Veteran's death, the evidence included no competent diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A May 2007 letter satisfied VA's duty to notify under the VCAA for the appellant's claim for accrued benefits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter advised the Appellant as to what information and evidence was needed to substantiate her accrued benefits claims.  This letter also informed the appellant of her and VA's roles in obtaining evidence in support her claim.  The letter did not advise the appellant, of the findings in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as to how VA establishes disability ratings and effective dates for any awards of benefits.  However as the Board is denying the benefit a remand for supply this information is not necessary.  

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's available service treatment records, VA treatment records, and private treatment records. 

There is no indication of any further available evidence or information to be associated with the record in regard to the claim for accrued benefits.  In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).

VA medical opinions were inadvertently obtained by the RO.  Because the Board is prohibited from considering medical evidence received after the date of the Veteran's death, this evidence cannot be considered.  Id.

As the record does not reflect the existence of any outstanding relevant VA records, the record is sufficiently developed to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the appellant.

The claim for accrued benefits has been properly developed and no further development is required to comply with the provisions of the VCAA or the implementing regulations.  There is no additional guidance VA could provide to the appellant regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

Service Connection for Accrued Purposes

The appellant argues that she is entitled to accrued benefits based on the Veteran's pending claim for service connection for PTSD at the time of his death.  For the reasons that follow, the Board concludes that entitlement to accrued benefits is not warranted.

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as "accrued benefits") and due and unpaid for a period not to exceed two years.

The law has been amended to remove a two-year limitation on accrued benefits so that a Veteran's survivor may receive the full amount of an award for accrued benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  This amendment is applicable only with respect to deaths occurring on or after December 16, 2003.  

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  The Board is prohibited from considering medical evidence received after the date of the Veteran's death. 

There is an exception for outstanding service treatment records and VA records, as they are considered to be in the constructive possession of VA at the time of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Evidence in the file at date of death is to include "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death." 38 C.F.R. § 3.1000(d)(4). 

The critical question with respect the accrued benefits claim is whether at that time of the Veteran's death there was in the evidence of record establishing a medical nexus between the Veteran's active service and the claimed disabilities.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Generally, the occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records.  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a Veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in solidifying a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable provisions contained in VA Manual M21-1, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the Veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

The determination as to whether the Veteran "engaged in combat with the enemy" is made, in part, by considering military citations that expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has held that the Board may not rely strictly on combat citations or the Veteran's military occupational specialty to determine whether he engaged in combat; rather, other supportive evidence of combat experience may also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). 

If combat is affirmatively indicated, then the Veteran's lay testimony regarding claimed combat- related stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of such service." Zarycki, supra, at 98.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  

Here, service connection for PTSD was denied in a February 2006 rating decision.  The Veteran died in December 2006.  The appellant filed the present claim for accrued benefits within one year of the Veteran's death.  See 38 C.F.R. § 3.1000(c).  This claim was still pending at the time of his death.  As the appellant is the Veteran's surviving spouse and timely filed a claim for accrued benefits with regard to claim still pending at the time of his death, the threshold requirements for entitlement to accrued benefits have been met.  See id.

The appellant claims that the Veteran had PTSD related to his military service.  During the course of this appeal, service connection for accrued purposes for anxiety disorder has been granted.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

The Veteran argued that he had PTSD as a result of alleged combat service Vietnam.  The Veteran received the CIB.  Therefore the in-service stressor is verified.  

The Veteran's service treatment records are negative for a finding of PTSD.  After service until the time of the Veteran's death, a confirmed diagnosis of PTSD is not found.  When the Veteran was examined in January 2006, PTSD was not found.  A March 2006 VA PTSD screening was negative.  Subsequent VA outpatient treatment records show diagnoses of PTSD.  (See, e.g. records of August 2006, September 2006, and November 2006.  However, the findings do not reflect a confirmed diagnosis based on the criteria of DSM IV.  Further, there is no medical nexus linking any finding of PTSD to service.  

As noted above, the Board is prohibited from considering evidence not of record at the time of the Veteran's death.  Thus the July 2007 private examiner (MD) statements are not for consideration.  As well the January 2009 VA examiner statement is not for Board consideration.  

As the evidence in the claims files at the time of the Veteran's death, including that contained in service treatment records and VA treatment records existing at the time of the Veteran's death, contain no evidence of a competent diagnosis of PTSD in accordance with the DSM, the preponderance of the evidence is against the claim of service connection for PTSD for accrued benefits purposes. 

The benefit of the doubt is therefore not for application in resolution of the essential medical nexus element of the Veteran's claim for service connection and, in turn, the appellant's claim for accrued benefits.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As a result, entitlement to accrued benefits based on the Veteran's claim pending at the time of his death for service connection for PTSD is not warranted.


ORDER

Service connection for post-traumatic stress disorder (PTSD) for accrued purposes is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


